Citation Nr: 0025845	
Decision Date: 09/27/00    Archive Date: 10/04/00

DOCKET NO.  99-11 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral defective 
hearing.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from August 1963 to August 
1967.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 decision by the RO.


FINDINGS OF FACT

1.  Competent evidence has been received which shows that the 
veteran currently suffers from chronic, bilateral defective 
hearing.

2.  Competent evidence has been received which shows that the 
veteran had chronic, bilateral defective hearing during 
service.

3.  Competent evidence has been received which indicates that 
the veteran's difficulties with defective hearing may have 
pre-existed his entry into service, and which suggests that 
the condition may have increased in severity during his 
period of active military duty.


CONCLUSION OF LAW

The claim of service connection for bilateral defective 
hearing is well grounded.  38 U.S.C.A. § 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.385 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that service connection should be 
granted for bilateral defective hearing.  He maintains that 
he first experienced difficulties with his hearing during 
active military service.  He denies any history of pre-
service disability.

Under the law, a person who submits a claim for VA benefits 
has the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  Only if the claimant meets this burden does 
VA have the duty to assist him in developing the facts 
pertinent to the claim.  38 U.S.C.A. § 5107(a) (West 1991); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied, 
524 U.S. 940 (1998); Morton v. West, 12 Vet. App. 477, 485-86 
(1999).

The United States Court of Appeals for Veterans Claims 
(Court) has held that evidence pertaining to each of three 
elements must be submitted in order to make a claim for 
service connection well grounded.  There must be (1) 
competent (medical) evidence of a current disability, (2) 
competent (lay or medical) evidence of incurrence or 
aggravation of disease or injury in service, and (3) 
competent (medical) evidence of a nexus, or link, between the 
in-service injury or disease and the current disability.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Applying the foregoing principles to the facts of the present 
case, the Board finds that the veteran's claim of service 
connection for bilateral defective hearing is well grounded.  
As to the first element of a well-grounded claim (currently 
disability), the Board notes that medical evidence has been 
received from a private facility, Swift's Audiology & Hearing 
Aid Service, dated from 1990 to 1998, which shows that the 
veteran currently suffers from bilateral defective hearing.  
See 38 C.F.R. § 3.385 (1999).  As to the second element of a 
well-grounded claim (in-service incurrence or aggravation), 
the Board notes that the veteran's service records show that 
he had bilateral defective hearing during service.  The Board 
also notes that there is competent evidence in the file which 
indicates that the veteran's defective hearing may have pre-
existed service (his service separation examination contains 
an opinion to the effect that the condition existed prior to 
enlistment), and which suggests that the condition may have 
increased in severity during his period of active military 
duty (the veteran's puretone threshold readings on the report 
of an in-service audiometric test in March 1965 are 
objectively higher at some frequencies as compared to the 
results of previous in-service testing in July 1964).  
Finally, as to third element of a well-grounded claim 
(nexus), the Board notes that that element is satisfied by 
virtue of the fact that chronic, bilateral defective hearing 
is currently shown, and was also shown during the veteran's 
service.  See 38 C.F.R. § 3.303(b) (1999) (indicating that 
where a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are deemed service connected unless clearly 
attributable to intercurrent causes.).  Under the 
circumstances, it is the Board's conclusion that the 
requirements for a well-grounded claim have been satisfied.  
Consequently, to this limited extent, the appeal is granted.


ORDER

The claim of service connection for bilateral defective 
hearing is well grounded; to this limited extent, the appeal 
is granted.


REMAND

As noted above, the Board has determined that the veteran's 
claim of service connection for bilateral defective hearing 
is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  
Consequently, because the claim is well grounded, VA has a 
duty to assist him in developing the facts pertinent to the 
claim.

In the context of a claim for service connection, the duty to 
assist includes the duty to provide the veteran with a 
thorough and contemporaneous medical examination, one that 
includes a medical opinion as to whether the claimed 
disability is in any way attributable to service.  Moore v. 
Derwinski, 1 Vet. App. 401, 405-06 (1991); Witherspoon v. 
Derwinski, 2 Vet. App. 4 (1991).  Here, VA has not provided 
the veteran with such an examination.  A remand is therefore 
required.  38 C.F.R. §§ 3.326, 19.9 (1999).

A remand is also required so that efforts can be undertaken 
to procure additional evidence pertinent to the veteran's 
claim.  Specifically, although his service records indicate 
that he had his ears tested while in high school, prior to 
his entry into the military, there is nothing in the record 
to show that any attempt has been made to obtain the records 
of that testing.  This should be accomplished on remand.

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

		1.  After obtaining an appropriate 
release, the RO should undertake efforts 
to obtain from the veteran's high school 
copies of any reports pertaining to 
hearing tests he may have undergone 
there.  The additional evidence 
received, if any, should be associated 
with the claims folder.

		2.  After the above development has been 
completed, the veteran should be 
scheduled for an audiological 
evaluation.  The results of the 
evaluation should be certified by the 
Chief of the Audiology Clinic, and the 
report of the evaluation should be 
associated with the claims folder.

		3.  The veteran should also be scheduled 
for an otologic (ear) examination.  The 
examining physician should examine the 
veteran, review the available evidence, 
including the results of audiological 
testing, and provide opinions as to each 
of the following questions:

		a.  Is it absolutely clear (i.e., 
obvious, manifest, or undebatable) that 
the veteran's defective hearing pre-
existed his entry into military service?  
(If the examiner concludes that it is 
absolutely clear that the condition pre-
existed service, he or she should give 
reasons for that conclusion, to include 
a discussion of any medical principles, 
and of any audiometric, physical, or 
other findings, that support the 
conclusion.  The examiner should discuss 
the meaning and relevance of a report of 
record, dated on August 12, 1963, 
indicating that the veteran was noted to 
have defective hearing "NCD" (not 
considered disabling), based on an 
audiometric examination conducted on 
August 11, 1963, two days after his 
entry onto active duty.  The examiner 
should also discuss the conclusions 
later offered by examiners in service to 
the effect that the veteran's defective 
hearing existed prior to his 
enlistment.)

		b.  If it is absolutely clear that the 
veteran's defective hearing existed 
prior to service, it is at least as 
likely as not that the disorder 
underwent a chronic or permanent (as 
opposed to a transient or temporary) 
increase in severity during service?  
(In offering an opinion on this matter, 
the examiner should review the in-
service audiometric examination reports 
and comment upon the clinical accuracy 
of the conclusion offered by an examiner 
in service in August 1967, to the effect 
that "[t]he audiogram & exams have not 
changed since induction & exam in 
1964.")

		c.  If it is absolutely clear that the 
veteran's defective hearing existed 
prior to service, and it is at least as 
likely as not that the disorder 
underwent a chronic or permanent 
increase in severity during service, is 
it absolutely clear (i.e., obvious, 
manifest, or undebatable) that the 
increase in severity during service was 
due to the natural progress of the 
condition, or is it at least as likely 
as not that the disorder worsened during 
service beyond the natural progress?

		A complete rationale for all opinions 
should be provided.

		4.  The RO should thereafter take 
adjudicatory action on the veteran's 
claim of service connection for 
bilateral defective hearing.  In so 
doing, the RO should consider whether 
the presumption of soundness has been 
rebutted by clear and unmistakable 
(i.e., obvious, manifest, or 
undebatable) evidence of pre-service 
disability.  38 C.F.R. § 3.304(b).  
Further, if it is the RO's conclusion 
that there is clear and unmistakable 
evidence of pre-service disability, and 
the evidence shows that it is at least 
as likely as not that the disability 
underwent a chronic or permanent 
increase in severity during service, the 
RO should consider whether there is 
clear and unmistakable evidence that the 
increase in severity during service was 
due to the natural progress of the 
condition.  38 C.F.R. § 3.306(b).  If 
the benefit sought is denied, a 
supplemental statement of the case 
(SSOC) should be issued.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, the Veterans Benefits Administration's 
Adjudication Procedure Manual, M21-1, Part IV, directs ROs to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals

 


- 6 -


